DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/25/2020 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “A firewall structure not integral to a larger vessel or structure” while further reciting “wherein the firewall structure is bolted or welded to a pre-existing vessel or structure to provide fire resistance.” While this language does appear in applicant’s specification, it is unclear how the firewall structure can be both “not integral to a larger vessel or structure” while at the same time “the firewall structure is bolted or welded to a pre-existing vessel structure;” emphasis added. These two limitations appear to contradict 
Claims 2-13 are also rejected under 35 USC 112(b) due to being dependent from claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Al Azemi (US Pat No 8,534,370 B1) in view of Musto et al. (US Pat No 5,203,707) and further in view of Lim (KR 1623013 B1).
Re claim 1, as best understood, Al Azemi shows a firewall structure (Fig. 1) not integral to a larger vessel or structure comprising:
an internal space (inside A) enclosed by a first lateral wall, a second lateral wall, a first side wall, a second side wall, a floor (as an enclosed building structure, there are 4 
a plurality of firefighting stations (160; left and right) located along the ceiling, each firefighting station comprising a first pressurized hose (120) extending beyond the first lateral wall (120 extends beyond the sidewall of the building on both sides), and a second pressurized hose (120) extending beyond the second lateral wall;
at least one valve control tree (60) fluidly connected to the plurality of firefighting stations, wherein the at least one valve control tree communicates fluid received from a fluid input (70; col. 2, lines 15-20 and col. 3, lines 14-17); and
wherein the firewall structure is bolted or welded (the building A would be attached to a static surface via bolts on at least some level of construction) to a pre-existing vessel or structure to provide fire resistance.
While Al Azemi demonstrates a multi-story building, there is no explicit disclosure of any stairs or doors, however multiple doors would be necessary for any apartment building.
Al Azemi does not show at least one internal stairway located within the internal space and comprising an upper end and a lower end, the upper end of the internal stairway terminating at a first stairway entrance/exit located in the ceiling, the lower end of the stairway terminating adjacent to a fireproof or blast-resistant door in the first lateral wall and
a plurality of vents located along the ceiling.
However, Musto et al. demonstrates a structure (Fig. 1, 10) including an internal space, at least one internal stairway (Fig. 4, 66) located within the internal space and comprising an upper end and a lower end, the upper end of the internal stairway terminating at a first stairway entrance/exit located in the ceiling (col. 3, lines 39-44), the lower end of the stairway terminating adjacent to a door (front of 22) in the first lateral wall and

Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention for the structure of Al Azemi to include an internal stairway and a plurality of vents as taught by Musto et al. to provide access through the structure as well as control the internal atmosphere of the structure (Musto – col. 3, lines 31-44).
While Lim teaches a fireproof door (100) specifically for use with a residential building such as a house.
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention for the building of Al Azemi to include fireproof doors as taught by Lim to protect human life and valuable property.
Re claim 2, Al Azemi as modified by Musto et al. and Lim teach a second internal stairway located within the internal space and comprising an upper end and a lower end, wherein the upper end of the second internal stairway terminates at a second stairway entrance/exit located in the ceiling, and wherein the lower end of the stairway terminates adjacent to a second fireproof or blast-resistant door in the second lateral wall (While Al Azemi does not explicitly disclose doors, multiple doors would be necessary for any apartment building, further in Musto – col. 3, lines 39-44; while Lim discloses a fireproof door - 100).
Re claim 3, Al Azemi as modified by Musto et al. and Lim show the first fireproof or blast-resistant door and the second fireproof or blast-resistant door (While Al Azemi does not explicitly disclose doors, multiple doors would be necessary for any apartment building, further in Musto – col. 2, lines 55-58; six doors disclosed; while Lim discloses a fireproof door - 100) are centrally located at the floor (Musto – Fig. 4, doors 68 are centrally located along their respective walls) of the firewall, and wherein the first stairway entrance/exit and the second stairway entrance/exit are distally located proximate to the first side wall and 
Re claim 4, Al Azemi as modified by Musto et al. and Lim show a third fireproof or blast-resistant door and a fourth fireproof or blast-resistant door distally located at the floor of the firewall, proximate to the first side wall and the second side wall, respectively, and a fifth fireproof or blast-resistant door and a sixth fireproof or blast-resistant door distally located at the floor of the firewall, proximate to the first side wall and the second side wall, respectively (While Al Azemi does not explicitly disclose doors, multiple doors would be necessary for any apartment building, further in Musto – col. 2, lines 55-58; six doors disclosed – Fig. 4 demonstrates doors on each separate wall; while Lim discloses a fireproof door - 100).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have the first lateral wall comprise a fourth door and the second lateral wall comprise a sixth door, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Re claim 7, Al Azemi as modified by Musto et al. and Lim show the at least one valve control tree (Azemi – Fig. 1, 60) is located proximate to the first side wall (Musto – Fig. 1, 22), and wherein the fluid input (Azemi - 70; col. 2, lines 15-20 and col. 3, lines 14-17) communicates with the at least one valve control tree by means of a conduit (Azemi – 90) extending along the first side wall.
Re claim 12, Al Azemi as modified by Musto et al. and Lim show the first and second lateral walls (Musto – Fig. 4, wall including 44 and opposite wall) comprise a length greater than the length of the first and second side walls (Musto – wall including 68 and opposite wall).
Re claim 13, Al Azemi as modified by Musto et al. and Lim show the first and second internal stairways comprise first and second upper doors, respectively, wherein the first and second upper doors are fireproof or blast-resistant and isolate the internal space of .
Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Al Azemi (US Pat No 8,534,370 B1) in view of Musto et al. (US Pat No 5,203,707) in further view of Hester (US Pat No 6,330,771 B1).
Re claims 5 & 10, Al Azemi as modified by Musto et al. and Lim discloses all aspects of the claimed invention but does not teach the first lateral wall further comprises three egress lights corresponding and adjacent to the first fireproof or blast-resistant door, the third fireproof or blast-resistant door, and the fourth fireproof or blast-resistant door, respectively, and wherein the second lateral wall further comprises three egress lights corresponding and adjacent to the second fireproof or blast-resistant door, the fifth fireproof or blast-resistant door, and the sixth fireproof or blast-resistant door, respectively, wherein each of the egress lights indicates whether the corresponding door is opened.
However, Hester discloses a module structure including a first lateral wall and a second lateral wall comprising a plurality of doors (Fig. 1, E/Fig. 4, 19) and further comprising three egress lights corresponding and adjacent to each door, wherein each of the egress lights indicates whether the corresponding door is opened (col. 5, lines 6-22).
Therefore it would have been obvious to one having ordinary skill in the art prior to effective filing date of the claimed invention to have the first and second lateral walls of Al Azemi as modified by Musto et al. to include egress lights as taught by Hester to provide notification of an emergency (Hester – col. 5, lines 11-20).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Al Azemi (US Pat No 8,534,370 B1) in view of Musto et al. (US Pat No 5,203,707) in view of Lim (KR 1623013 B1) and in further view of Page (US Pat No 6,438,900 B1).
Re claim 6, Al Azemi as modified by Musto et al. and Lim discloses all aspects of the claimed invention but does not teach a plurality of fans in the first lateral wall to stimulate 
However, Page shows a portable structure including a plurality of fans (Fig. 1, 19) in the first lateral wall, wherein each fan of the plurality of fans is partially enclosed by a fume hood (Fig. 4, 22).
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention for the first lateral wall of Al Azemi as modified by Musto et al. to include a plurality of fans as taught by Page to provide re-circulation of the air within the structure (Page – col. 3, lines 65-67).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Al Azemi (US Pat No 8,534,370 B1) in view of Musto et al. (US Pat No 5,203,707) in view of Lim (KR 1623013 B1) and in further view of Hinojosa et al. (US Pat No 7,909,111 B1).
Re claim 8, Al Azemi as modified by Musto et al. and Lim discloses all aspects of the claimed invention but does not teach a second valve control tree located on the ceiling proximate to the second side wall, wherein the at least a second valve control tree is in fluid communication with the plurality of firefighting stations, and wherein the at least a second valve control tree communicates with a second fluid input by means of a conduit extending along the second side wall.
However, Hinojosa et al. shows a structure including a fire extinguishing system including a first valve control tree (Fig. 5, 20) as well as a second valve control tree (Fig. 6, 21) located on the ceiling (Fig. 1, 11) proximate to the second side wall, wherein the at least a second valve control tree is in fluid communication with the plurality of firefighting stations (21-21F), and wherein the at least a second valve control tree communicates with a fluid input (23) by means of a conduit (25) extending along the second side wall.
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention for the structure of Al Azemi as modified by .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Al Azemi (US Pat No 8,534,370 B1) in view of Musto et al. (US Pat No 5,203,707) in view of Lim (KR 1623013 B1) and in further view of Wernimont et al. (US Pub No 2012/0077429 A1).
Re claim 9, Al Azemi as modified by Musto et al. and Lim discloses all aspects of the claimed invention but do not teach a railing extending upwards from the first and second lateral walls and the first and second side walls, thereby enclosing the ceiling.
However, Wernimont et al. shows a mobile structure including first and second lateral walls and first and second side walls as well as a ceiling with a railing (Fig. 1, 5) enclosing the ceiling.
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the structure taught by Al Azemi as modified by Musto et al. include a railing as taught by Wernimont et al. to provide a safety barricade from falling off of the top of the structure.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Al Azemi (US Pat No 8,534,370 B1) in view of Musto et al. (US Pat No 5,203,707) in view of Lim (KR 1623013 B1) and in further view of Yungner et al. (US Pat No 7,749,380 B2).
Re claim 11, Al Azemi as modified by Musto et al. and Lim disclose all aspects of the claimed invention but do not teach at least one 240V outlet.
However, Yungner et al. teaches providing a 240V outlet (col. 7, lines 28-30).
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the structure taught by Al Azemi as modified by Musto et al. include a 240V outlet as taught by Yungner et al. to provide electric power (Yungner – col. 7, lines 28-30).
Response to Arguments
11/25/2020 have been fully considered but they are not persuasive. Regarding applicant’s comments drawn to the language to overcome the rejection under 35 USC 112(b), applicant states that “claim 1 now recites a self-contained firewall ‘not integral’ to an existing larger structure, capable of being attached thereto.” Emphasis added. However, claim 1 does not recite the firewall structure is capable of being attached to another structure, claim 1 recites the firewall structure is attached to another structure, by bolts or welding, which results in a direct contradiction to applicant’s preamble. As such, the claims are still subject to a rejection under 35 USC 112(b).
Applicant’s arguments with respect to the art rejections of claims 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MICHAEL CERNOCH whose telephone number is (571)270-3540.  The examiner can normally be reached on Mon-Fri; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 






/STEVEN M CERNOCH/          Examiner, Art Unit 3752